United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3294
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Derrick Evans,                           *
                                         *    [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: March 6, 2009
                                 Filed: March 26, 2009
                                  ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

      Derrick Evans appeals the 180-month sentence the district court1 imposed after
he pleaded guilty to being a felon in possession of a firearm in violation of 18 U.S.C.
§ 922(g)(1). His counsel has filed a brief under Anders v. California, 386 U.S. 738
(1967), seeking to withdraw and arguing that four prior convictions for offenses Evans
committed at age 17 should not have been used to enhance his sentence under 18
U.S.C. § 924(e) (mandating minimum 15-year prison term for person possessing



      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
firearm after 3 previous convictions for violent felony committed on different
occasions).

       We conclude the sentence was proper. First, we have rejected the argument that
basing a section 924(e) enhancement on adult convictions for offenses committed at
age 17 implicates the Equal Protection Clause. See Sullivan v. United States, No. 93-
1356, 1993 WL 152767, at *1 (8th Cir. May 13, 1993) (unpublished per curiam).
Second, the district court did not clearly err in finding that the convictions were
“unrelated” for purposes of section 924(e) enhancement. See U.S.S.G.§ 4A2.1(a)(2)
(2006) (prior sentences imposed in unrelated cases are to be counted separately),
comment. (n.3) (cases are related if offenses occurred on same occasion, were part of
single common scheme or plan, or were consolidated for trial or sentencing); United
States v. Newsome, 409 F.3d 996, 999 (8th Cir. 2005) (where offenses are separated
by intervening arrest, they are unrelated); United States v. Nicholson, 231 F.3d 445,
456 (8th Cir. 2000) (where prior convictions are sentenced under separate docket
numbers, and there is no formal order of consolidation, convictions are counted
separately); United States v. Maza, 93 F.3d 1390, 1400 (8th Cir. 1996) (“single
common scheme or plan involves ‘something more than simply a repeated pattern of
conduct’”); United States v. Lublin, 981 F.2d 367, 371 (8th Cir. 1992) (standard of
review).

       After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel leave to
withdraw, subject to counsel advising Mr. Evans of his right to file a petition for writ
of certiorari, and we affirm.
                        ______________________________




                                          -2-